695 F.2d 1320
83-1 USTC  P 9176
John W. LEDOUX and Geraldine C. Ledoux, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent.
No. 81-6156.
United States Court of Appeals,Eleventh Circuit.
Jan. 17, 1983.

Maxwell W. Wells, Jr., Orlando, Fla., for petitioners.
Jonathan Cohen, Tax Div., U.S. Dept. of Justice, Kenneth W. Gideon, Chief Counsel, Henry G. Salamy, I.R.S., Michael L. Paup, Chief, Appellate Section, Glenn L. Archer, Jr., Asst. Atty. Gen., Joan I. Oppenheimer, Tax Div., Dept. of Justice, Washington, D.C., for respondent.
Appeal from the Decision of the United States Tax Court.
Before HENDERSON and CLARK, Circuit Judges, and JONES, Senior Circuit Judge.
PER CURIAM:


1
The facts from which this controversy arose and the conclusions reached by the Tax Court in its decision for the commissioner are set forth in its opinion.   Ledoux v. Commissioner, 77 T.C. 293 (1981).  Its decision is


2
AFFIRMED.